Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 1 of 12




                           EXHIBIT C

      Screenshots of Defendant’s Webinar Video and Slide Deck




                               - 29 -
         Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 2 of 12




#1



     1- PPP Loan Forgiveness Webinar Slides – Customers Bank
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 3 of 12
     Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 4 of 12




PPP Loan Forgiveness Webinar Video
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 5 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 6 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 7 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 8 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 9 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 10 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 11 of 12
Case 5:20-cv-06516-JFL Document 1-3 Filed 12/29/20 Page 12 of 12
